IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
VS. | Case No. 3:19cr138
CHRISSY PARSONS, | JUDGE WALTER H. RICE
Defendant. |

 

ENTRY ORDERING RELEASE OF DEFENDANT FROM MIAMI COUNTY
JAIL AT 11:00 A.M. ON THURSDAY, JANUARY 23, 2020, INCUSTODY OF
HER MOTHER, BETTYE CANTER; FURTHER PROCEDURES ORDERED;
DIRECTIVE TO DEFENDANT

 

Pursuant to the record made during a telephone conference call had between Court and
counsel on Wednesday, January 22, 2020, the Defendant is ordered released from the Miami
County Jail at 11:00 a.m. on Thursday, January 23, 2020, in the custody of her mother, Bettye
Canter.

Ms. Parsons will travel, in Ms. Canter’s custody, to Ms. Canter’s home in Portsmouth,
Ohio, where Ms. Parsons will spend the night of January 23". At 9:00 a.m. on Friday, January
24, 2020, Ms. Canter will take the Defendant to the Counseling Center at 816 4"" St., Portsmouth,
Ohio, where Defendant will remain for the 90-day inpatient substance abuse programming.

Sentencing is currently set for February 18, 2020. That Court date will be kept. However,
rather than a sentencing date, the Court will require Defendant to appear in open Court, with a
member of the staff at the Counseling Center participating by phone. The Court, accordingly,

will transform the in-court appearance from a sentencing proceeding to a status report.
Once Defendant has successfully completed the 90-day program, sentencing will take
place on Tuesday, April 28" at 1:45 p.m. On that date, depending on the Court’s disposition,
Defendant will either be referred to the Pretrial Services Office or the United States Probation

Department.

Wise if \ vox

January 22, 2020 WALTER H. RICE
UNITED STATES DISTRICT JUDGE

 

Copies to:

Counsel of record

U.S. Marshals Office

Pretrial Services

Miami County Jail, 2042 N County Rd 25A, Troy, OH 45373
